Harry E. Schirick, J.
These are applications by three .inmates of Clinton Prison, Dannemora, New York, to direct the Warden to permit them to confer with their attorney privately “ within sight, but outside of hearing ” of a prison guard.
• On August; 11,1959 petitioners’ attorney wrote to the Warden asking permission to interview a total of 34 prisoners. She has been permitted- to interview the petitioners but the Warden has insisted mpon having a guard present in the room “ in order to insure-against any impropriety or infraction of prison rules and regulations during the interview.”
. The prisoners are confined pursuant to sentences imposed upon’ their respective convictions. Their right to confer with counsel-after conviction is not absolute but must be subject to such- regulations as the Commissioner of Correction may prescribe pursuant to section 146 of the Correction Law (Matter *555of Hughes v. Cashin, 184 Misc. 757; Matter of Mummiani v. La Vallee, 21 Misc 2d 415).
The court finds no impropriety in the regulations here enforced.
The applications are dismissed.